                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     TIMOTHY DOYLE YOUNG,                           Case No. 18-cv-05234-WHO (PR)
                                                       Plaintiff,
                                  11
                                                                                        ORDER OF TRANSFER
                                                v.
                                  12
Northern District of California
 United States District Court




                                  13     JEFF SESSIONS, et al.,
                                                       Defendants.
                                  14

                                  15

                                  16          Plaintiff Doyle is a federal prisoner housed in Colorado. His claims arise from the
                                  17   circumstances of his detention in that state. (Am. Compl., Dkt No. 11 at 4.) Accordingly,
                                  18   this suit is TRANSFERRED to the District of Colorado wherein venue properly lies
                                  19   because a substantial part of the events or omissions giving rise to the claims occurred
                                  20   there. See 28 U.S.C. §§ 85, 1391(b), and 1406(a).
                                  21          The Clerk shall transfer this action forthwith.
                                  22          IT IS SO ORDERED.
                                  23   Dated: October 26, 2018
                                                                                         _________________________
                                  24
                                                                                         WILLIAM H. ORRICK
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
